DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18, 21 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to how equal the rotation rates of the at least two propellers are.
Regarding claim 15, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to what degree the phase offset is equal to 180 degrees divided by the number of blades of the at least two propellers. This is being interpreted as the blades being equal to 180 degrees divided by the number of blades of the at least two propellers
Regarding claim 16, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to what degree the phase offset is equal to the differences of 1) 180 degrees divided by the number of blades and 2) 180 degrees divided by the product of the number of blades and the number of propellers. This is being interpreted as the phase offset is equal to the differences of 1) 180 degrees divided by the number of blades and 2) 180 degrees divided by the product of the number of blades and the number of propellers.
Regarding claim 21, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to how equal the rotation rates of the at least two propellers are.
Dependent claims not addressed above are rejected based on dependency from rejected base claim.


Double Patenting
Applicant is advised that should claim 14 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2018084261 A1) in view of Pantalone (US 20190185149 A1).

Regarding claim 14, Suzuki teaches an aerial vehicle comprising:
a vehicle body (Suzuki, see callout below bellow, body);
a low-noise multi-propeller system having at least two propellers (Suzuki, figures 48 or 50, items 33, 37, and 333 or 33, 37, 333, and 337), each propeller configured to define an axis of rotation (Suzuki, figures 48 or 50, items 33, 37, and 333 or 33, 37, 333, and 337, all of these rotors are labeled as rotating clockwise in parallel planes) and having at least two blades (Suzuki, figure 39, items 32 and 36, blades are shown with at least two propellers; also references to the blades on a propeller are pluralized in throughout document) the at least two propellers having an 
equal number of blades (Suzuki, figure 39, items 32 and 36, blades are shown with at least two propellers), wherein the at least two propellers define an angular phase relative to one another (any system with more than one prop rotating in the same direction can define a relative phase angle between them) and the axes of the two propellers are substantially parallel (Suzuki, figures 48 or 50, items 33, 37, and 333 or 33, 37, 333, and 337, all of these rotors are labeled as rotating clockwise in parallel planes);
a powered drive system (Suzuki, figure 39, alternative motor configuration given where one motor is used to drive multiple rotors via a drive system) configured to corotate the at least two propellers at substantially equal rotational rates in a first direction (Suzuki, figure 48, labels cw and ccw, clusters of rotors all rotate in the same direction ), wherein the drive system is configured to phase-lock the at least two propellers at a predefined relative phase offset (Suzuki, figure 39, discloses drive system for multiple propellers capable of this) to reduce radiated sound power at a blade passage frequency (Suzuki, vehicle capable of phase synchronization and therefore it is also capable of using propellers in conjunction to create destructive interference in noise), 
except:
where the axes of the at least two propellers are spaced-apart a distance that is less than one half an acoustic wavelength of a fundamental tone at a blade passage frequency.

    PNG
    media_image1.png
    520
    588
    media_image1.png
    Greyscale

Pantalone teaches an aerial vehicle where the axes of the at least two propellers are spaced-apart a distance that is less than one half an acoustic wavelength of a fundamental tone at a blade passage frequency (Pantalone, paragraphs 46 and 75, rotors grouped together due to relatively short wavelength fundamental tones between 5 and 50 cm and the UAV is designed to carry a package of a few goods and so the spacing shown in figure 1 would reasonable be within 25 cm).
Suzuki and Pantalone are both considered analogous art as they are both in the same field of propeller design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the propeller layout of Suzuki with the short distance between propellers of Pantalone to allow for better interaction of sound wave between propellers as suggested by Pantalone (Pantalone, paragraph 46).

Regarding claim 17, Suzuki as modified by Pantalone discloses the aerial vehicle of claim 14, wherein:
the aerial vehicle comprises a multicopter having a plurality of groups of propellers (Suzuki, figure 48, items 31, 35, 331, 32, 36, 322; rotor assemblies 31, 35, 331 from one group and rotor assemblies 32, 36, and 322 form another), each group of propellers comprising at least two phase-locked propellers (Suzuki, figure 39, discloses drive system for each group of propellers capable of this).

Regarding claim 18, Suzuki as modified by Pantalone discloses the aerial vehicle of claim 17, wherein;
the rotational rate of each group of propellers is independently controlled (Suzuki, section titled Examination of Propeller arrangement, paragraph 5).

Regarding claim 21, see the above rejection of claim 14.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2018084261 A1) in view of Pantalone (US 20190185149 A1) as applied to claim 14 above, and further in view of Elliot (US 20170297679 A1).

Regarding claim 15, Suzuki discloses the aerial vehicle of claim 14, except: 
wherein the predefined relative phase offset is substantially equal to 180-degrees divided by the number of blades of the at least two propellers.
Elliot teaches an aerial vehicle wherein the predefined relative phase offset is substantially equal to 180-degrees divided by the number of blades of the at least two propellers (Elliot, paragraph 16, this trend is shown by the phase offset preference for 60 degrees offset in the case of three propellers and 45 degrees offset in the case of four propellers and similar designs following this trend).
Suzuki and Elliot are both considered analogous art as they are both in the same field of aircraft propeller configurations. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the phase offset between overlapping propellers of Suzuki with the phase offset shown in Elliot in as this configuration would provide the largest separation between rotor blades and thereby reduce the likelihood of contact between blades.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2018084261 A1) in view of Pantalone (US 20190185149 A1) as applied to claim 14 above, and further  in view of Nemovi (US 10315759 B2).
Regarding claim 16, Suzuki teaches the aerial vehicle of claim 14, wherein the at least two propellers comprises groupings of an odd number of propellers positioned near the vertices of a normal polygon (Suzuki, figure 48, propellers are grouped at the vertices of triangles ), except: 
wherein the predefined relative phase offset is equal to the difference of 1) 180- degrees divided by the number of blades, of the at least two propellers and 2) 180-degrees divided by the product of the number of blades  of the at least two propellers and the number of propellers.
Nemovi teaches a tricopter with a pictured relative phase offset, that is equal to the difference of 1) 180- degrees divided by the number of blades, of the at least two propellers and 2) 180-degrees divided by the product of the number of blades of the at least two propellers and the number of propellers (Nemovi, figure 1, item 25, relative phasing of for a three blade three propeller configuration is 40 deg which matches the offset from this equation).
Suzuki and Nemovi are both considered analogous art as they are both in the same field of aircraft propeller configurations. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the phase offset between overlapping propellers of Suzuki with the phase offset shown in Nemovi in as this configuration would provide the largest separation between rotor blades and thereby reduce the likelihood of contact between blades.


Response to Amendment
The affidavit under 37 CFR 1.132 filed 5/16/2022 is sufficient to overcome the rejection of claims 14-18 and 19 which used Elliot (US 20170297679 A1) based upon comparisons between applied prior art and the disclosed invention.
.
Response to Arguments
Applicant’s arguments, see pages 9-11 of applicant’s reply, filed 05/16/2022, with respect to objections to the drawing and specification and the rejection of claim 16 under 112b relating to the limitation “the predefined phase offset equal to the different of 1) 180 degrees divided by the number of blades and 2) 180 degrees divided by the number of blades and the number of propellers” have been fully considered and are persuasive.  The corresponding objections/rejections of the specification, drawings, and claim 16 has been withdrawn. 

Applicant's arguments filed 05/16/2022 regarding the 112b rejections of claims 14, 15, and 16 regarding the use of the term ‘substantially’ have been fully considered but they are not persuasive. Paragraph 34 provides ambiguity as to the use of the relative term ‘substantially’ which makes the corresponding limitations indefinite.

Applicant’s arguments with respect to claim(s) 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnston (Propeller Signatures and Their Use) teaches propeller phase synchronization for vibration/noise canceling for use in a fixed wing aircraft and notes that for fixed wing aircraft that the relative phase angles used largely depend on the aircraft geometry and configuration.
Blunt (Optimization and Adaptive Control of Aircraft Propeller Synchrophase Angles) teaches propeller phase synchronization as studied on specific fixed wing propeller aircraft to reduce noise.
Fredricks (US 20160244158 A1) teaches a VTOL aircraft with engines aligned in a linear fashion and where phase synchronization is given as an option to reduce noise.
Correa Hamill (US 20190256218 A1) teaches a transmission for a rotorcraft with a plurality of rotors that has some degree of phase locking by virtue of including the transmission.
Kearney-Fischer (US 10435148 B2) Teaches dynamic phase control system for an n-prop system where a controller calculates desired phasing and adjusts phases in order to reduce noise.
Hauer (US 20170247107 A1) teaches a rotary wing aircraft with propeller phase control to allow for intermeshing of the propellers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642